267 F.2d 655
105 U.S.App.D.C. 378
H. Gabriel MURPHY, Appellant,v.WASHINGTON AMERICAN LEAGUE BASE BALL CLUB, INC., et al., Appellees.
No. 14863.
United States Court of Appeals District of Columbia Circuit.
Argued April 30, 1959.Decided May 26, 1959.

Mr. Daniel M. Gribbon, Washington, D.C., with whom Messrs. Joel Barlow and John B. Jones, Jr., Washington, D.C., were on the brief, for appellant.
Mr. John E. Powell, Washington, D.C., with whom Messrs. Arthur P. Drury, John M. Lynham, David C. Bastian and Henry H. Paige, Washington, D.c., were on the brief, for appellees.
Before EDGERTON, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant had sought a declaratory judgment that the appellee corporation is prohibited from transferring its American League franchise to any city outside of the District of Columbia.  Appellant further asked an injunction to restrain the appellee corporation, its officers, directors, employees and others from negotiating for any such transfer.  Summary judgment was entered for the appellee.


2
Appellant here insists he is entitled to the claimed relief because of a proviso of D.C.Code, 29-903 (1959 Supp.) which reads:


3
'Provided further, That no corporation may be organized under this chapter unless the place where it conducts its principal business is located within the District of Columbia.'


4
The District Court order in pertinent part read:


5
'1. That Sec. 3 of the District of Columbia Business Corporation Act, 68 Stat. 180, 29-903 of the District of Columbia Code, does not require the defendant corporation, Washington American League Base Ball Club, Inc., to conduct its principal business at a place within the District of Columbia and therefore does not prohibit said corporation from moving its American League franchise to Minneapolis, Minnesota, or to any other city outside the District of Columbia.'


6
It is clear that Congress spoke prospectively in 903 of the District of Columbia Business Corporation Act of 1954, 68 Stat. 180, D.C.Code 29-902 et seq.  (1959 Supp.)  The appellee corporation, although reincorporated under the 1954 Act, is shown to have been 'organized,' not under the 1954 Act, but in 1905 under the Act of 1901, 31 Stat. 1284, D.C.Code, 29-201 et seq.  (1951).  The 1901 Act imposed no restriction upon the place where the corporation might conduct its principal business.  There is no requirement that corporations in order to be permitted the privilege of reincorporation are to be subject to whatever stricture may be imposed by the proviso of Section 3 to be applied in future to corporations 'organized' under the 1954 Act.  The District Court did not err in awarding summary judgment in favor of the appellees.


7
Affirmed.